         Case 5:20-cv-03639-EJD Document 100 Filed 09/29/20 Page 1 of 4



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorney for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     DANIEL HIGHTOWER, and those similarly      Case No. 5:20-cv-03639-EJD
10
     situated,
                                                ADMINISTRATIVE MOTION TO
11                                              CONSIDER WHETHER CASES
            Plaintiffs,
                                                SHOULD BE RELATED
12
                            v.          Related Cases:
13                                      Riley et al. v. Celestron Acquisition LLC et al.,
     CELESTRON ACQUISITION, LLC, SYNTA Case No.: 3:20-cv-06527
14   CANADA INT’L ENTERPRISES LTD.,     Sigurd Murphy et al. v. Celestron Acquisition
     SKYWATCHER USA, SKY-WATCHER        LLC, et al., Case No. 5:20-cv-04049
15   CANADA, SW TECHNOLOGY CORP.,       Spectrum Scientifics LLC, et al. v. Celestron
     OLIVON MANUFACTURING CO. LTD.,     Acquisition LLC, et al., Case No. 5:20-cv-
16   OLIVON USA, LLC, COREY LEE, SYLVIA 03642
     SHEN, JEAN SHEN, JOSEPH LUPICA,    Brewer at al. v. Celestron Acquisition LLC, et
17   DAVE ANDERSON, LAURENCE HUEN,      al., Case No. 5:20-cv-04823
     and DOES 1-50,                     Kaufman v. Celestron Acquisition, LLC et al.,
18                                      Case No. 5:20-cv-05285
19         Defendants.

20

21

22

23

24

25

26

27

28

                           ADMINISTRATIVE MOTION TO CONSIDER
                            WHETHER CASES SHOULD BE RELATED
          Case 5:20-cv-03639-EJD Document 100 Filed 09/29/20 Page 2 of 4



 1
     I.    INTRODUCTION
 2
            Pursuant to the Northern District of California’s Civil Local Rule 3-12, Plaintiff Jim Riley
 3
     submits this administrative motion to consider whether Riley should be related to the actions
 4
     pending before this court, Daniel Hightower v. Celestron Acquisition LLC., Case No. 5:20-cv-
 5
     03639 (N.D. Cal. June 1, 2020) (the Hightower Action), Sigurd Murphy et al. v. Celestron
 6
     Acquisition LLC, et al., Case No. 5:20-cv-04049 (the Murphy Action), Spectrum Scientifics LLC,
 7
     et al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-03642 (the Spectrum Action), Brewer
 8
     at al. v. Celestron Acquisition LLC, et al., Case No. 5:20-cv-04823 (the Brewer Action), and
 9
     Kaufman v. Celestron Acquisition, LLC et al., Case No. 5:20-cv-05285 (the Kaufman Action).
10
            Following a jury verdict in Optronic Technologies, Inc. v. Ningbo Sunny Electronic Co.,
11
     Ltd., et al., Case No. 5:16-cv-06370-EJD (the Orion Action), the same counsel for Plaintiff in the
12
     Orion Action filed two class actions concerning the same anticompetitive acts and conduct at
13
     issue in the Orion Action: a case on behalf of a proposed class of indirect purchaser plaintiffs, the
14
     Hightower Action, and a case on behalf of a proposed class of direct purchaser plaintiffs, the
15
     Spectrum Action. The Hightower Action was assigned to District Judge Edward J. Davila and the
16
     Spectrum Action was assigned to District Judge James Donato. On June 17, 2020, a case on behalf
17
     of a proposed class of indirect purchaser plaintiffs, the Murphy Action, was filed alleging claims
18
     similar to the Hightower Action and the Spectrum Action. The Murphy Action was assigned to
19
     Magistrate Judge Laurel Beeler. On July 17, 2020, a case on behalf of a proposed class of indirect
20
     purchaser plaintiffs, the Brewer Action, was filed alleging claims similar to the Hightower Action
21
     and the Spectrum Action. The Brewer Action was assigned to Magistrate Judge Susan van Keulen.
22
     The Kaufman Action was assigned to Magistrate Judge Laurel Beeler.
23
            On June 30, 2020, the Court in the Orion Action denied a motion to relate the Hightower
24
     Action, the Spectrum Action, and the Murphy Action. On June 30, 2020, the Spectrum Action and
25
     the Murphy Action were ordered to be related cases to the Hightower Action. On July 1, 2020,
26
     the Spectrum Action was re-assigned to Judge Edward J. Davila. On July 10, 2020, the Murphy
27
     Action was re-assigned to Judge Edward J. Davila. On July 29, 2020, the Brewer Action was
28

                           ADMINISTRATIVE MOTION TO
               CONSIDER WHETHER CASES SHOULD BE RELATED                                      1
           Case 5:20-cv-03639-EJD Document 100 Filed 09/29/20 Page 3 of 4



 1   ordered to be a related case to the Hightower Action and was re-assigned to Judge Edward J.
 2   Davila. On August 10, 2020, the Kaufman Action was ordered to be a related case to the
 3   Hightower Action and was re-assigned to Judge Edward J. Davila.
 4           The Riley Action, like the Brewer, Spectrum, Murphy, and Kaufman Actions, concerns the
 5   same, or substantially similar allegation to those in the underlying Hightower Action. Given that
 6   the requirements of Civil Local Rule 3-12 have been met, plaintiff now respectfully requests this
 7   Court issue the proposed order formally relating this action to the Brewer, Hightower, Spectrum,
 8   Murphy, and Kaufman Actions.
 9   II.    RELATIONSHIP OF THE ACTIONS
10           Under Local Rule 3-12(a), an action is related when: (1) “The actions concern substantially
11   the same parties, property, transaction or event”; and (2) “It appears likely that there will be an
12   unduly burdensome duplication of labor and expense or conflicting results if the cases are
13   conducted before different Judges.”
14           As set forth in Local Rule 3-12(a)(1), the Hightower, Spectrum, Murphy and Brewer
15   Actions involve substantially the same parties, property, transaction or event, as each concern the
16   same alleged antitrust violations, similar defendants and co-conspirators, witnesses, and evidence.
17   The Riley Action, like the Brewer and Murphy Actions, asserts claims for violations of Sections
18   1 and 2 of the Sherman Act; Section 7 of the Clayton Act; violations of the state antitrust laws of
19   Arizona, California, Connecticut, the District of Columbia, Illinois, Iowa, Kansas, Maine,
20   Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York,
21   North Carolina, North Dakota, Oregon, South Dakota, Tennessee, Utah, Vermont, West Virginia,
22   Wisconsin; violations of the state consumer protection laws of Arkansas, California, the District
23   of Columbia, Florida, Hawaii, Massachusetts, Missouri, Montana, New Mexico, New York, North
24   Carolina, Rhode Island, South Carolina, Vermont; and an additional claim for the disgorgement
25   of the profits through which the Defendants were unjustly enriched. The Hightower Action and
26   the Spectrum Action similarly assert claims for violations of Sections 1 and 2 of the Sherman Act
27   as well as the state antitrust and consumer protection laws of California.
28           As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly

                           ADMINISTRATIVE MOTION TO
               CONSIDER WHETHER CASES SHOULD BE RELATED                                    2
            Case 5:20-cv-03639-EJD Document 100 Filed 09/29/20 Page 4 of 4



 1   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
 2   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
 3   before the same judge so that these analyses and determinations are made by one Court.
 4

 5   III.    CONCLUSION
 6            This Action satisfies the criteria of Local Rule 3-12(b). Plaintiff Jim Riley therefore
 7   respectfully requests the Riley Action be deemed related to the Hightower, Brewer, Spectrum,
 8   Murphy, and Kaufman Actions and that it be assigned to the Honorable Edward J. Davila.
 9

10   DATED: September 29, 2020                             Respectfully submitted,
11
                                                           /s/Dennis J. Stewart
12                                                         Dennis J. Stewart
                                                           GUSTAFSON GLUEK PLLC
13                                                         600 B Street
                                                           17th Floor
14                                                         San Diego, CA 92101
                                                           Telephone: (619) 595-3299
15                                                         dstewart@gustafsongluek.com
16                                                         Daniel E. Gustafson
                                                           Daniel C. Hedlund
17                                                         Michelle J. Looby
                                                           Joshua J. Rissman
18                                                         Daniel J. Nordin
                                                           Mary M. Nikolai
19                                                         GUSTAFSON GLUEK PLLC
                                                           Canadian Pacific Plaza
20                                                         120 South Sixth Street, Suite 2600
                                                           Minneapolis, MN 55402
21                                                         Telephone: (612) 333-8844
                                                           mlooby@gustafsongluek.com
22                                                         dhedlund@gustafsongluek.com
                                                           jrissman@gustafsongluek.com
23                                                         dnordin@gustafsongluek.com
                                                           mnikolai@gustafsongluek.com
24
                                                           David S. Corwin
25                                                         Corwin Law Group, LLC
                                                           1034 S. Brentwood Blvd.
26                                                         Suite 1490
                                                           St. Louis, MO 63117
27                                                         Telephone: (314) 685-8849
                                                           Facsimile: (314) 287-4583
28                                                         dcorwin@corwinlawgroup.com

                            ADMINISTRATIVE MOTION TO
                CONSIDER WHETHER CASES SHOULD BE RELATED                                      3
